Case 1:17-cr-00116-WES-PAS Document 45 Filed 08/18/20 Page 1 of 8 PageID #: 307



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND

     UNITED STATES OF AMERICA

                    v.                              Criminal Case No. 17-116-WES

     MARCIO ALEXANDRO
     MARTINEZ-LARA,
               Defendant.




                     GOVERNMENT’S MOTION TO REJECT AND DISMISS:

           PETITIONER’S RESPONSE MOTION (PURSUANT TO RULE (5)) TO THE
            GOVERNMENT’S “ANSWER” RESPONSE TO PETITIONER’S MOTION
                            FOR UNDER 3582 (C)(2) RELIEF


                                      The Original Motion to Reduce

           On May 4, 2020, the defendant Marcio Alexandro Martinez–Lara (Martinez–

 Lara) filed an oddly styled pro se motion that he labelled:

           PETITIONER'S MOTION FOR MODIFICATION OF SENTENCE
           PURSUANT TO 18 U.S.C. 3582(C)(2) DUE TO PETITIONER
           CHALLENGING THE CONSTITUTIONALITY OF HIS WAIVER OF
           RIGHTS PERTAINING TO HIS PLEA AGREEMENT AS WELL AS
           CHALLENGING ILLEGAL COUNTS PLEAD UNKNOWINGLY AND
           UNVOLUNTARILY CAUSING AN ERROR(S) IN PETITIONER'S
           SENTENCING GUIDELINE CALCULATIONS (AND ALIKE)


           The rambling 15-page motion (hereinafter, the “Motion to Reduce”) erroneously

 relied on 18 U.S.C. § 3582(c)(2) for jurisdiction and authority to grant the relief

 requested. 1 It was neither. See Government’s Objection, Dkt. #43 (incorporated by


 1   To vacate the plea agreement, conduct a resentencing and reduce sentence.
Case 1:17-cr-00116-WES-PAS Document 45 Filed 08/18/20 Page 2 of 8 PageID #: 308




 reference). However, 18 U.S.C. § 3582(c)(2) was the only statute that he cited and the

 only provision of law that he quoted to launch an attack on the constitutionality of his

 conviction and sentence. 2

         That statute only provides redress if The United States Sentencing Commission

 lowers a guideline range and expressly makes the change retroactively applicable to

 defendants who were already sentenced. It says so right in the language quoted in his

 memorandum. See Motion to Reduce, p. 2. None of Martinez-Lara’s arguments, by

 whatever formulation, involved a change in his guideline range made retroactively

 applicable to his sentence. The United States responded accordingly, objecting on

 jurisdictional and legal grounds.

         That should have been the end of the case. Unfortunately, it was not. Fearing the

 end was near, whoever is writing these pleadings for Martinez-Lara, filed a “response”

 which was not responsive at all. 3 See Dkt #44 (Response Memorandum). The response

 was really two entirely new arguments all rolled into one, unartfully tacked to the

 Motion to Reduce.




 2That statute was cited in the caption to his Motion to Reduce and in the supporting memorandum (pp 2,
 3, and 13). He quoted the language of that subsection his motion. (Response Memorandum at p.2).

 3 Martinez–Lara’s memorandum was submitted under his own signature, but for a variety of reasons
 appears to have been written by a “prison lawyer,” so- called (including Martinez–Lara’s lack of formal
 education, his inability to write in the English language, use of the third person and for many other
 reasons. Martinez–Lara should nevertheless be considered a pro se prisoner litigant because the author
 cannot sign as a practicing attorney. As such, the pleadings must be read broadly and construed
 liberally. A prisoner’s pro se petition must be “liberally construed ... [and] a pro se complaint, however
 unartfully pleaded, must be held to less stringent standards than formal pleadings drafted by lawyers.”
 Erickson v. Pardus, 551 U.S. 89, 94 (2007); (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).


                                                      2
Case 1:17-cr-00116-WES-PAS Document 45 Filed 08/18/20 Page 3 of 8 PageID #: 309




                                               The Response

         In the Response Memorandum, Martinez-Lara (or his Second) added an

 argument for compassionate release under18 U.S.C. § 3582(c)(1)(A) and a theory of

 post-conviction relief under 28 U.S.C. § 2255 in another peculiar filing that he labelled:

         PETITIONER’S RESPONSE MOTION (PURSUANT TO RULE (5)) TO THE
         GOVERNMENT’S “ANSWER” RESPONSE TO PETITIONER’S MOTION
         FOR UNDER 3582 (C)(2) RELIEF 4

         The arguments made in the Response Memorandum, abruptly relying on 18

 U.S.C. § 3582(c)(1)(A) and 28 U.S.C. § 2255 are not responses to the Government’s

 Objection, they are new arguments improperly advanced as a reply. Although a pro se

 litigant enjoys some greater latitude, Martinez-Lara stands in no higher position before

 this Court than any other litigant. The United States cannot guess at his argument, the

 Court cannot rule on issues not properly raised and Martinez-Lara should not be

 allowed to expand the scope of his arguments under the guise of responding to the

 government’s objection.

                       Compassionate Release under 18 U.S.C. § 3582(c)(1)(A)

         By citing 18 U.S.C. § 3582(c)(1)(A) and using the phrase extraordinary and

 compelling circumstances in his argument, Martinez-Lara is seemingly attempting to

 marshal a theory of compassionate release to support his bid for a reduced sentence.

 See Response Memorandum, p. 3. However, under that new theory, Martinez-Lara



 4Reprinted as labelled replete with errors in grammar, capitalization and citation without resort to the
 editorial designation sic. Although the author does not give any indication what set of Federal Rules he is
 referencing, the language he quoted appears to come from the Rule 5(e) of the Rules Governing Section
 2244 Cases.

                                                     3
Case 1:17-cr-00116-WES-PAS Document 45 Filed 08/18/20 Page 4 of 8 PageID #: 310




 does not allege nor establish that he made an administrative request to the warden at

 USP Allenwood. See 18 U.S.C. § 3582(c)(1), as amended by Section 603(b) of the First

 Step Act. The Court “may not modify a term of imprisonment once it has been imposed

 except” for statutorily specified reasons. As relevant here, the Court may only act upon

 a motion for compassionate release, “after the defendant has fully exhausted all

 administrative rights to appeal a failure of the [BOP] to bring a motion on defendant’s

 behalf or the lapse of 30 days from the receipt of such a request by the warden of the

 defendant’s facility, whichever is earlier ….” Then, and only then, may a court reduce a

 defendant’s sentence if it finds that “extraordinary and compelling circumstances warrant

 such a reduction” and the request meets other legal criteria. 18 U.S.C. § 3582(c)(1)(A)(i)

 (emphasis added).

        The failure to exhaust administrative remedies is fatal to a motion under 18

 U.S.C. § 3582(c)(1)(A). It is a jurisdictional requirement. A motion for compassionate

 release based on the reasons advanced by Martinez-Lara’s Cyrano as “extraordinary

 and compelling circumstances” would fail for many more reasons. His reliance on that

 provision of law is factually and legally unsupported but the Court lacks jurisdiction to

 consider it. It seems unlikely that Martinez-Lara could prevail on a motion for

 compassionate release, but it is not properly before the court.

                                 Motion under 28 U.S.C. § 2255

        In his Motion to Reduce, Martinez-Lara, raised a claim (albeit ineffectively) based

 on Rehaif v. United States, 139 S. Ct. 2191 (2019). That issue was the subject of some

 developed argument in the Motion to Reduce but was not cognizable under the law and

                                                4
Case 1:17-cr-00116-WES-PAS Document 45 Filed 08/18/20 Page 5 of 8 PageID #: 311




 theory upon which he relied. As originally presented, the Court was bereft of

 jurisdiction to even consider the Rehaif argument.

        The Rehaif argument involves a somewhat new and evolving area of the law.

 The United States observed (in the Government’s Objection) that although Rehaif could

 not be addressed under 18 U.S.C. § 3582(c)(2), it was the type of claim that might have

 been brought as a Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

 Sentence by a Person in Federal Custody (§ 2255 motion). However, Martinez-Lara is

 well past the period of limitations for filing a §2255 motion.

        Rather than properly file and support a §2255 motion, the author of the Response

 Memorandum simply added that citation to the old argument, conflating many legal

 concepts in a confused attempt to craft a valid theory of relief. Then inappositely threw

 in the appellate standard, plain error review, to add gravitas to the otherwise

 indecipherable legal reasoning. See Response Memorandum, p. 5. Among many

 hurdles, in order to pursue a properly filed motion, Martinez-Lara would have to find a

 basis to cure his procedural default, establish cause and prejudice, and overcome

 waiver of those issues that could have been addressed in the District Court, on direct

 appeal, or in a timely filed §2255 motion.

        As to the Rehaif portion of the argument Martinez-Lara would also have to

 establish that the 2019 Supreme Court decision is not only retroactively applicable to

 cases on appeal and in post-conviction relief but that it is retroactively applicable to

 cases like his own in which judgement is final. Cases decided to date have refused to

 apply Rehaif retroactively. See Government’s Objection at p. 7. It seems unlikely that

                                              5
Case 1:17-cr-00116-WES-PAS Document 45 Filed 08/18/20 Page 6 of 8 PageID #: 312




 Martinez-Lara could prevail on a § 2255 motion, but it is also improperly before the

 Court.

                                                Epilogue

          All of this legal maneuvering raises a separate issue. It is clear that Martinez-

 Lara is not truly pro se in the sense that he is not the author of these pleadings that are

 being filed on his behalf. The government pointed out the folly of some of the requests

 made in the Motion to Reduce that could actually work to prejudice Martinez-Lara and

 possibly increase his sentence.

          So too is treating this poorly reasoned Response Memorandum as a proper §2255

 motion. If Martinez-Lara has any right remaining to file under 28 U.S.C. §2255 he only

 gets one bite at the apple. Again, for the author to simply cite that statute without any

 real understanding of the law could work to prejudice Martinez-Lara. 5

                                               Conclusion

          The United States suggests that the Court reject the new arguments and bases for

 relief presented in the Response Memorandum. The Court should dismiss the Motion

 to Reduce as originally filed on the jurisdictional and legal grounds set forth in the

 Government’s Objection but do so without prejudice to Martinez-Lara filing a Motion

 for Compassionate Release and/or a § 2255 motion. If the Court concurs, that will




 5 That is why there are regulations concerning the unauthorized practice of law. See LR Gen 201
 PRACTICE BEFORE THIS COURT Requirement of Membership in Local Bar. “In order to appear in
 and/or practice before this Court, a person must be a member of the Bar of this Court …” See also RIGL §
 11-27-12; RIGL § 11-27-14.


                                                    6
Case 1:17-cr-00116-WES-PAS Document 45 Filed 08/18/20 Page 7 of 8 PageID #: 313




 eliminate the need for a full briefing of those new issues improvidently interjected in

 the Response Memorandum until properly presented to the court. Alternatively, the

 United States requests additional time to fully address the new arguments advanced in

 the Response Memorandum.




                                                 Respectfully submitted,

                                                 UNITED STATES OF AMERICA
                                                 By its Attorney,

                                                 AARON L. WEISMAN
                                                 United States Attorney

                                                 /s/Gerard B. Sullivan
                                                 GERARD B. SULLIVAN
                                                 Assistant U.S. Attorney
                                                 U.S. Attorney's Office
                                                 50 Kennedy Plaza, 8th FL
                                                 Providence, RI 02903
                                                 Tel (401) 709-5000
                                                 Fax (401) 709-5001
                                                 Email: Gerard.Sullivan@usdoj.gov




                                             7
Case 1:17-cr-00116-WES-PAS Document 45 Filed 08/18/20 Page 8 of 8 PageID #: 314




                             CERTIFICATION OF SERVICE

       On this 18th day of August, 2020, I caused the within Government’s Objection to:

              PETITIONER’S RESPONSE MOTION (PURSUANT TO RULE
              (5)) TO THE GOVERNMENT’S “ANSWER” RESPONSE TO
              PETITIONER’S MOTION FOR UNDER 3582 (C)(2) RELIEF

 to be filed electronically and it is available for viewing and downloading from the ECF
 system. A copy of this response was also sent via regular mail to the pro se defendant
 at:

 Mario-Alexandro Martinez-Lara
 Fed.No. 04417-070
 LSCI – Allenwood – Low
 P.O. Box 1000
 White Deer, PA 17887



                                                       /s/Gerard B. Sullivan
                                                       GERARD B. SULLIVAN
                                                       Assistant U.S. Attorney
                                                       U.S. Attorney's Office
                                                       50 Kennedy Plaza, 8th FL
                                                       Providence, RI 02903
                                                       Tel (401) 709-5000
                                                       Fax (401) 709-5001
                                                       Email:
                                                       Gerard.Sullivan@usdoj.gov




                                            8
